DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng (CN 106351039).  An English machine translation of Zheng (CN 106351039) was used for citation.
Regarding claims 1 and 3-5:  Zheng (CN ‘039) discloses the plasticizer mixture of Example 1, Embodiment 2 contains a mixture of DINCH (diisononyl cyclohexane-1,2-.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gourdin et al. (US 2016/0326346) in view of Freese et al. (US 2013/0066000).
Regarding claims 1-5 and 10-11:  Gourdin et al. (US ‘346) discloses polyvinyl chloride (PVC) plastisol compositions [abstract], wherein Example [0124-0129; Table 1; phthalate free] contains 100.00 parts PVC, 65.00 parts diisononyl cyclohexanoate (DINCH [0129]) and 20.00 parts acetyl tributyl citrate [0124-0129; Table 1; phthalate free].
et al. (US ‘346) does not disclose trioctyl citrate.  However, Freese et al. (US ‘000) disclose PVC plastisols containing citric acid based plasticizers [abstract] such as acetyl tributyl citrate and trioctyl citrate [0017].  Gourdin et al. (US ‘346) and Freese et al. (US ‘000) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of PVC plastisols.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined trioctyl citrate, as taught by Freese et al. (US ‘000) in the invention of Gourdin et al. (US ‘346), and would have been motivated to do so since Freese et al. (US ‘000) suggests acetyl tributyl citrate and trioctyl citrate as equivalent citric acid based plasticizers [0017]; thereby affording 65 parts DINCH and 20 parts trioctyl citrate (76:24 DINCH: trioctyl citrate).
Regarding claims 6-8:  Gourdin et al. (US ‘346) discloses the primary plasticizer can include triisononyl trimellitate [0077].
Gourdin et al. (US ‘346) does not specifically disclose the Example containing triisononyl trimellitate.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have included triisononyl trimellitate based on the invention of Gourdin et al. (US ‘346), and would have been motivated to do so since Gourdin et al. (US ‘346)  suggests that the composition can contain triisononyl trimellitate [0077].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
Regarding claim 9:  Gourdin et al. (US ‘346) discloses the phthalate free plastisol contains 10 to 60 parts of primary plasticizers [0086].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) [See MPEP 2144.05].

See attached form PTO-892.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767